 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1097 
In the House of Representatives, U. S.,

March 2, 2010
 
RESOLUTION 
Supporting the goals and ideals of National Engineers Week, and for other purposes. 
 
 
Whereas engineers use their professional, scientific, and technical knowledge and skills in creative and innovative ways to fulfill the needs of society; 
Whereas engineers have helped to address the major technological and infrastructural challenges of our time, including providing water, defending the Nation, and developing clean energy technologies that are needed to power the American people into the future; 
Whereas engineers are a crucial link in research, development, and the transformation of scientific discoveries into useful products and jobs, as the people of the United States look more than ever to engineers and their imagination, knowledge, and analytical skills to meet the challenges of the future; 
Whereas engineers play a crucial role in developing the consensus engineering standards that promote global collaboration and support reliable infrastructures; 
Whereas the sponsors of National Engineers Week are working together to transform the engineering workforce through greater inclusion of women and underrepresented minorities; 
Whereas the 2009 National Academy of Engineering and National Research Council report entitled Engineering in K–12 Education highlighted the potential role for engineering in primary and secondary education as a method to improve learning and achievement in science and mathematics, increase awareness of engineering and the work of engineers, help students understand and engage in engineering design, build interest in pursuing engineering as a career, and increase technological literacy; 
Whereas an increasing number of the approximately 2,000,000 engineers in the United States are nearing retirement; 
Whereas National Engineers Week has developed into a formal coalition of more than 100 professional societies, major corporations, and Government agencies that are dedicated to ensuring a diverse and well-educated engineering workforce, promoting literacy in science, technology, engineering, and math, and raising public awareness and appreciation of the contributions of engineers to society; 
Whereas National Engineers Week is celebrated during the week of George Washington's birthday to honor the contributions that the first President, who was both a military engineer and a land surveyor, made to engineering; and 
Whereas February 14, 2010, to February 20, 2010, has been designated as National Engineers Week by the National Engineers Week Foundation and its coalition members: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Engineers Week to increase understanding of and interest in engineering careers and to promote technological literacy and engineering education; and 
(2)continues to work with the engineering community to ensure that the creativity and contributions made by engineers can be expressed through research, development, standardization, and innovation. 
 
Lorraine C. Miller,Clerk.
